In an action in which a judgment of the Supreme Court, Westchester County, was made on February 9, 1973, granting plaintiff a separation, after a non-jury trial, plaintiff appeals, as limited by her brief, from so much of the judgment as limited awards to her therein of alimony, child support and counsel fees. Judgment modified, on the facts and in the exercise of discretion, by increasing, in the seventh decretal paragraph thereof, the award of counsel fees from $2,500 to $5,000, accordingly increasing the total of the awards of counsel fees and disbursements to $5,267 and increasing the two installments thereof as follows: increasing the amount of $1,500 to $2,500 and the amount of $1,267 to $2,767. As so modified, judgment affirmed insofar as appealed from, with costs, to appellant. Under all the circumstances herein the award for counsel fees was inadequate to the extent indicated herein. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.